         Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    MARGARET DOWLING,

        Plaintiff,

               v.                                          Civ. No. 3:19-cv-01170 (WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security,

         Defendant.



                              RULING ON PENDING MOTIONS

        This is an administrative appeal following the denial of the plaintiff, Margaret Dowling’s,

application for Title II disability insurance benefits (“DIB”). It is brought pursuant to 42 U.S.C.

§405(g).1 Plaintiff now moves for an order reversing the decision of the Commissioner of the

Social Security Administration (“the Commissioner”), or in the alternative, an order remanding

this case for a rehearing. [Doc. #15]. The Commissioner, in turn, has moved for an order

affirming his decision. [Doc. #22]. After careful consideration of the arguments raised by both




1
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929; 416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967; 416.1467. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States district court. Section
205(g) of the Social Security Act provides that “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
42 U.S.C § 405(g).

                                                 1
         Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 2 of 16



parties, and thorough review of the administrative record, the Court grants Plaintiff’s motion to

reverse/remand and denies the Commissioner’s motion to affirm.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age, education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the

claimant disabled, without considering vocational factors such as age, education, and work

experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe

impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines



                                                 2
         Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 3 of 16



whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. §§ 404.1520; 416.920.2 The claimant bears the burden of proof on the first four steps,

while the Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive….” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence. Berry

v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It must

be “more than a scintilla or touch of proof here and there in the record.” Id. If the

Commissioner’s decision is supported by substantial evidence, that decision will be sustained,




2
 DIB and SSI regulations cited herein are virtually identical. The parallel SSI regulations are
found at 20 C.F.R. §416.901 et seq., corresponding to the last two digits of the DIB cites (e.g., 20
C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                                  3
              Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 4 of 16



     even where there may also be substantial evidence to support the plaintiff’s contrary position.

     Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

I.   BACKGROUND

        A. Facts
            Plaintiff filed her DIB application on November 7, 2016, alleging an onset of disability as

     of May 1, 2005. Her claim was denied at both the initial and reconsideration levels. Thereafter,

     Plaintiff requested a hearing. On July 17, 2018, a hearing was held before Administrative Law

     Judge John Aletta (“the ALJ”). Plaintiff, who was represented by counsel, and a vocational

     expert (“VE”), testified at the hearing. On August 29, 2018, the ALJ issued a decision denying

     Plaintiff’s claims. Plaintiff timely requested review of the ALJ’s decision by the Appeals

     Council. On March 26, 2019, the Appeals Council denied review, making the ALJ’s decision the

     final determination of the Commissioner. This action followed.

            Plaintiff was forty-nine years old on the alleged onset date. (R. 27). She completed high

     school and is able to communicate in English, and has past relevant work as a Production Clerk,

     Customer Service Clerk, and Market Research Analyst. (R. 28). Plaintiff’s complete medical

     history is set forth in the Statement of Facts filed by the parties. [Doc. ##15-1; 22-2]. The Court

     adopts these statements and incorporates them by reference herein.

        B. The ALJ’s Decision

            The ALJ followed the sequential evaluation process to determine whether Plaintiff was

     disabled under the Social Security Act.

            At Step One, the ALJ found that Plaintiff had engaged in substantial gainful activity from

     2005 through 2010 and 2012 through 2016, since her alleged onset date of May 1, 2005,

     prohibiting her from qualifying for disability benefits. (R. 17-18). The ALJ found that there has


                                                      4
           Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 5 of 16



been continuous 12-month periods during which the claimant did not engage in substantial

gainful activity and his ruling addresses these periods. (R. 18). At Step Two, the ALJ found

Plaintiff had the following severe impairments: degenerative joint disease of the bilateral knees,

torn meniscus and chondromalacia of the right knee, degenerative disc disease of the cervical

and lumbar spine, and right shoulder impingement. (R. 18). At Step Three, the ALJ found

Plaintiff does not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments. (R. 19-20). Next, the ALJ determined

Plaintiff retains the following residual functional capacity3:

       to perform light work as defined in 20 C.F.R. §404.1567(b) with the following
       additional limitations: She could occasionally reach overhead with her right arm,
       frequently reach overhead with her left arm, frequently climb ramps and stairs,
       never climb ladders, ropes or scaffolds, frequently stoop, and occasionally kneel,
       crouch and crawl. Additionally, she must avoid concentrated exposure to extreme
       cold, could not work at unprotected heights, could not turn her head more than 60
       degrees to the right or left, and must use a cane for walking over rough or uneven
       surfaces.

(R. 20).

       At Step Four, the ALJ found that, through the date last insured, Plaintiff was able to

perform her past relevant work as a Customer Service Clerk, Market Research Analyst, and

Production Clerk. (R. 27). Finally, at Step Five, the ALJ relied on the testimony of a vocational

expert to find that there are other jobs that exist in significant numbers in the national economy

that Plaintiff can also perform. (R. 27-30). Accordingly, the ALJ determined that Plaintiff was

not disabled from May 1, 2005, the alleged onset date, through August 29, 2018, the date of the

ALJ’s decision. (R. 30).




3
 Residual functional capacity (“RFC”) is the most a claimant can do in a work setting despite his
or her limitations. 20 C.F.R. §§404.1545(a)(1); 416.945(a)(1).
                                                  5
               Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 6 of 16



II.   DISCUSSION

              Plaintiff argues that the ALJ’s ruling should be reversed and/or remanded for a number of

      reasons relating to a failure to develop the record and obtain medical source statements from any

      of her treating physicians including her treating ophthalmologist, pain management physician,

      neurosurgeon, orthopedist, rheumatologist and primary care physician. [Doc. #15-2 at 7-17]. The

      record demonstrates that Plaintiff returned to work after bilateral knee and hip replacement

      surgeries, cataract surgeries, and bilateral rotator cuff repair surgeries. Id. at 7. She also had,

      among other medical conditions, an ACDF (Anterior Cervical Discectomy Fusion) at C4-5 and

      C5-6 and treatment for recurrent uveitis. “Each surgery was preceded by continuous medical

      treatment and medical compliance, testing, imaging, physical therapy, medication, conservative

      medical management, and objectively documented medical conditions that were consistent with

      pain, weakness and extreme limitation of motion. Id. She argues that the ALJ erred by

      interpreting the raw medical data and objective diagnostic and clinical findings to formulate Ms.

      Dowling’s function-by-function physical RFC without any functional assessment by her treating

      physicians. Id.at 8 (arguing that a functional assessment is necessary to address Plaintiff’s visual

      impairment); Id.at 9-12 (arguing that a functional assessment is necessary to assess Plaintiff’s

      upper extremity and hand impairments); Id.at 12-17 (arguing that the ALJ improperly relied on

      the opinions of the non-examining State agency physicians and that a functional assessment is

      necessary from her treating neurosurgeon and pain management physician).

              The Commissioner admits that there are no medical source statements from Plaintiff’s

      treating doctors but argues there is no error because the ALJ “had sufficient evidence to reach a

      disability determination” and properly relied on the opinions from the State agency consultants.

      [Doc. #22-1 at 17]. For the reasons that follow, the Court finds that the ALJ did not fulfill his



                                                         6
         Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 7 of 16



duty to develop the record and that remand is warranted to obtain medical source statements

from treating physicians and clinicians.

   a. Development of the Record

       An ALJ has the responsibility to determine a claimant’s RFC based on all the evidence of

record. 20 C.F.R. §§404.1545(a)(1), 416.945(a)(1). The RFC is an assessment of “the most [the

disability claimant] can still do despite [his or her] limitations.” 20 C.F.R. §404.1545(a)(1),

416.945(a)(1). Although “[t]he RFC determination is reserved for the commissioner...an ALJ’s

RFC assessment is a medical determination that must be based on probative evidence of

record.... Accordingly, an ALJ may not substitute his own judgment for competent medical

opinion.” Walker v. Astrue, No. 08-CV-0828(A)(M), 2010 WL 2629832, at *6 (W.D.N.Y. June

11, 2010)(quoting Lewis v. Comm’r of Soc. Sec., No. 6:00CV1225(GLS), 2005 WL 1899, at *3

(N.D.N.Y. Aug. 2, 2005)(internal citations omitted)). Nevertheless, plaintiff has the burden to

demonstrate functional limitations that would preclude any substantial gainful activity. See 20

C.F.R. §§§404.1545(a)(3), 416.945(a)(3) (“In general, you are responsible for providing the

evidence we will use to make a finding about your residual functional capacity.”); 42 U.S.C.

§423(d)(5)(A)(“An individual shall not be considered to be under a disability unless he furnishes

such medical and other evidence of the existence thereof as the Commissioner of Social Security

may require.”).

       Pursuant to 20 C.F.R. §§404.1527(c)(2) and 416.927(c)(2), a treating source’s opinion

will usually be given more weight than a non-treating source. If it is determined that a treating

source’s opinion on the nature and severity of a plaintiff’s impairment is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record,” the opinion is given controlling weight. 20



                                                  7
           Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 8 of 16



C.F.R. §§404.1527(c)(2), 416.927(c)(2). If the opinion, however, is not “well-supported” by

“medically acceptable” clinical and laboratory diagnostic techniques, then the opinion cannot be

entitled to controlling weight. Id. If the treating source’s opinion is not given controlling weight,

the ALJ considers the following factors in weighing the opinion: length of treatment relationship,

frequency of examination, nature and extent of the treatment relationship, relevant evidence used

to support the opinion, consistency of the opinion with the entire record, and the expertise and

specialized knowledge of the source. See 20 C.F.R. §§404.1527(c)(2)-(6), 416.927(c)(2)-(6);

Social Security Ruling (“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996). “While an

ALJ may discount a treating physician's opinion if it does not meet this standard, the ALJ must

‘comprehensively set forth [his] reasons for the weight assigned to a treating physician's

opinion.’” Pilarski v. Comm'r of Soc. Sec., No. 13-CV-6385-FPG, 2014 WL 4923994, at *2

(W.D.N.Y. Sept. 30, 2014)(quoting Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004)).

       Here, the ALJ found that plaintiff had the RFC 4:

       to perform light work5 as defined in 20 C.F.R. §404.1567(b) with the following
       additional limitations: She could occasionally reach overhead with her right arm,

4
 Residual functional capacity (“RFC”) is the most a claimant can do in a work setting despite his
or her limitations. 20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1).
       5
           The regulations dictate the physical exertion requirements of light work:

       Light work involves lifting no more than 20 pounds at a time with frequent lifting
       or carrying of objects weighing up to 10 pounds. Even though the weight lifted
       may be very little, a job is in this category when it requires a good deal of walking
       or standing, or when it involves sitting most of the time with some pushing and
       pulling of arm or leg controls. To be considered capable of performing a full or
       wide range of light work, you must have the ability to do substantially all of these
       activities. If someone can do light work, we determine that he or she can also do
       sedentary work, unless there are additional limiting factors such as loss of fine
       dexterity or inability to sit for long periods of time.

20 C.F.R. §404.1567(b).



                                                  8
           Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 9 of 16



       frequently reach overhead with her left arm, frequently climb ramps and stairs,
       never climb ladders, ropes or scaffolds, frequently stoop, and occasionally kneel,
       crouch and crawl. Additionally, she must avoid concentrated exposure to extreme
       cold, could not work at unprotected heights, could not turn her head more than 60
       degrees to the right or left, and must use a cane for walking over rough or uneven
       surfaces.

(R. 20).

    “It is the rule in our circuit that the ALJ, unlike the judge in a trial, must [him]self

affirmatively develop the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1997) (internal quotation marks omitted);

see Moreau v. Berryhill, No. 3:17-CV-396 (JCH), 2018 WL 1316197, at *4 (D. Conn. Mar. 14,

2018) (“An ALJ in a social security benefits hearing has an affirmative obligation to develop the

record adequately.” (internal quotation marks omitted) ). “Whether the ALJ has satisfied this

obligation or not must be addressed as a threshold issue.” Moreau, 2018 WL 1316197, at *4.

“Even if the ALJ’s decision might otherwise be supported by substantial evidence, the Court

cannot reach this conclusion where the decision was based on an incomplete record.” Id.

(quoting Downes v. Colvin, No. 14-CV-7147 (JLC), 2015 WL 4481088, at *12 (S.D.N.Y. July

22, 2015)).

   “The expert opinions of a treating physician are of particular importance to a disability

determination.” Id. at *5. “What is valuable about the perspective of the treating physician and

what distinguishes this evidence from the examining physician and from the ALJ is [the treating

physician’s] opportunity to develop an informed opinion as to the physical status of the patient.”

Hallet v. Astrue, No. 3:11-CV-1181 (VLB), 2012 WL 4371241, at *6 (D. Conn. Sept. 24, 2012)

(citing Peed v. Sullivan, 778 F. Supp. 1241, 1246 (E.D.N.Y. 1991) ). “In fact, where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a claimant's




                                                   9
        Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 10 of 16



medical history ‘even when the claimant is represented by counsel or ... by a paralegal.’” Rosa v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (quoting Perez v. Chater, 77 F.3d 41, 47 (2d Cir.1996).

   This is not the case where plaintiff suffers relatively little physical impairment such that the

ALJ may render a common sense judgment about Plaintiff’s functional capacity. The ALJ

acknowledged as much by designating as “severe” Plaintiff’s degenerative joint disease of the

bilateral knees, torn meniscus and chondromalacia of the right knee, degenerative disc disease of

the cervical and lumbar spine, and right shoulder impingement. (R. 18).

   Here, the ALJ assigned “great weight” to the physical RFC assessments of State agency

physicians, Dr. Barbara Coughlin, Dr. Virginia Rittner and Dr. Ateeq Patel. (R. 26, citing Ex.

2A, 4A, 24F). The ALJ’s reliance on the assessment by the State Agency physicians is

problematic because there is no medical opinion from a treating physician and/or specialist

addressing the functional limitations that flow from Plaintiff’s physical impairments to support

the ALJ’s physical RFC findings. Our Circuit Court holds that “[i]n the absence of supporting

expert medical opinion, the ALJ should not engage in his own evaluations of the medical

findings.” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir. 1998)(quoting Filocomo v. Chater, 944 F.

Supp. 165, 170 (E.D.N.Y. 1996)). “Because the expert opinions of a treating physician as to the

existence of a disability are binding on the factfinder, it is not sufficient for the ALJ simply to

secure raw data from the treating physician.” Hallet, 2012 WL 4371241, at *6. “When the record

contains medical findings merely diagnosing the claimant’s impairments without relating that

diagnosis to functional capabilities, ‘the general rule is that the Commissioner may not make the

connection himself.’” Kain v. Colvin, No. 14-CV-650S, 2017 WL 2059806, at *3 (W.D.N.Y.

May 15, 2017)(quoting Englert v. Colvin, 15-CV-564-FPG, 2016 WL 3745854, at *4 (W.D.N.Y.

July 8, 2016)).



                                                  10
        Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 11 of 16



       “Because the ALJ failed to cite to any medical opinion to support his RFC findings, the

Court is unable to determine if the ALJ improperly selected separate findings from different

sources, without relying on any specific medical opinion.” Hogan v. Astrue, 491 F. Supp. 2d 347,

354 (W.D.N.Y. 2007).

       Where, as here, the medical findings and reports merely diagnose the claimant's
       impairments without relating the diagnoses to specific physical, mental, and
       other work-related capacities, the administrative law judge's “determination of
       residual functional capacity without a medical advisor's assessment of those
       capacities is not supported by substantial evidence.” Given Plaintiff's multiple
       physical and mental impairments, this is not a case where the medical evidence
       shows “relatively little physical impairment” such that the ALJ “can render a
       common sense judgment about functional capacity.”

Palascak v. Colvin, No. 1:11-CV-0592 MAT, 2014 WL 1920510, at *9 (W.D.N.Y. May 14,

2014); see also Kain, 2017 WL 2059806, at *3 (“An ALJ is not qualified to assess a claimant’s

RFC on the basis of bare medical findings, and as a result an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence.”)(quoting

Englert, 2016 WL 3745854, at *4; Alamo v. Berryhill, No. 3:18-CV-00210 (JCH), 2019 WL

4164759, at *4 (D. Conn. Sept. 3, 2019)(“[T]he court finds that remand is required, given the

ALJ’s failure to seek the additional records from Dr. Kishawi and request medical opinions from

any of Alamo’s medical sources: the failure to do so resulted in a substantial gap in the record.”);

House v. Astrue, No. 5:11-CV-915 GLS, 2013 WL 422058, at *4 (N.D.N.Y. Feb. 1,

2013)(“[A]lthough the RFC determination is an issue reserved for the commissioner, an ALJ is

not qualified to assess a claimant's RFC on the basis of bare medical findings and as a result, an

ALJ's determination of RFC without a medical advisor's assessment is not supported by

substantial evidence.”)(internal citation and quotation marks omitted).

       Because the record lacks any medical opinion regarding Ms. Dowling’s physical ability

to complete the activities for light work with limitations as set forth in the RFC. (R. 14). Martin


                                                 11
        Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 12 of 16



v. Berryhill, No. 16-CV-6184-FPG, 2017 WL 1313837, at *3 (W.D.N.Y. Apr. 10,

2017)(“Because the ALJ rejected Dr. Finkbeiner’s opinion, the record lacks any medical opinion

as to Martin’s physical ability to engage in work at any exertional level on a regular and

continuous basis in an ordinary work setting. There is no medical opinion regarding her capacity

to sit, stand, walk, or lift, which are necessary activities for sedentary work. See 20 C.F.R.

§§404.1567(a), 416.967(a).”).

       Here, the treatment records contain raw medical data and/or bare medical findings

such as medication notes, diagnosis, examination findings, electronic imaging, Plaintiff’s

reports of pain, and assessments for her Primary Care Physician Dr. Matthew Veismid;

Neurosurgeon Dr. Khalid Abbed; Pain Management Specialist Dr. David Levi;

Orthopedist Dr. John Keggi; Ophthalmologist Dr. Nia ani Kombo; and Rheumatologist

Dr. Richard Roseff and electronic imaging. These specialists developed a treating

relationship with Plaintiff and had ample opportunity to observe and examine her.

However, none of the treating doctors provided an opinion that relates the medical

evidence to what plaintiff can and cannot do functionally. See Schmidt v. Sullivan, 914

F.2d 117, 118 (7th Cir. 1990) (“[J]udges, including administrative law judges of the

[SSA], must be careful not to succumb to the temptation to play doctor.”).Nor, have any

of Plaintiff’s treating sources offered an opinion on her ability to function in a work

setting in light of the combination of her physical impairments, ongoing complaints of

muscular spasm and the impact of treatment for chronic pain on her ability to function in

a work setting. Here, the administrative record demonstrates extensive treatment for pain

with Dr. Levi and other clinicians at the Pain and Spine Center from December 2007

through October 2017. (R. Ex. 8F, 14F, 15F, 20F, 21F, 25F) See Marcus v. Califano, 615



                                                 12
        Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 13 of 16



F.2d 23, 27 (2d Cir. 1979) (“It has been established, both in this Circuit and elsewhere,

that subjective pain may serve as the basis for establishing disability, even if such pain is

unaccompanied by positive clinical findings or other ‘objective’ medical evidence.”);

Scrogham v. Colvin, 765 F.3d 685, 701 (7th Cir. 2014)(“We previously have

acknowledged that a claimant's election to undergo serious treatment, such as having

surgery and taking ‘heavy doses of strong drugs,’ indicates that the claimant's complaints

of pain are likely credible.”).

        Here, the State agency physicians’ opinions are limited to the record as it existed

in April and September 2017. See Ginda v Comm’r of Soc. Sec., Civ. No. 3:16-cv-00692

(JAM), ECF No.29, at *3 (D. Conn. Feb. 28, 2017) (Noting that, “[t]he agency’s

consultative examining physician conducted his assessment in November 2012, and the non-

examining reviewers were limited to the record as it existed in April 2013.”). After

September 2017, treatment records from PA Anderson at Pain & Spine Specialists noted

“a lack of bony fusion across the vertebral bodies, with evidence of endplate sclerosis”

with “worsening facet arthropathy and neuroforaminal stenosis.” (R. 1019). The PA

noted that “[t]he recent CT Scan shows a pseudarthrosis,” continued complaints of

persistent neck pain, paraspinal muscle spasms and treatment with medical marijuana and

narcotics. (R. 1020). On October 26, 2017, Plaintiff returned to her neurosurgeon Dr.

Abbed for an evaluation. (R. 1370-73). Dr. Abbed, assessment/plan, states in relevant

part,

        61F s/p C4-5 and 5-6 ACDF 9/2016 with some degenerative changes at C6-7
        present[] with persistent neck pain unrelieved by physical therapy or injections.
        Patient offered physiatry consultation while her new medical diagnoses are being
        worked up including IBS and possible GERD. If she has no improvement or pain
        unremitting we will consider posterior fusion from C3 to C7 vs T2 with the hope
        of stabilizing the C6-7 level and preventing worsening of degenerative changes at
        these levels. Patient and her husband advised this might help with her neck pain if
                                                  13
        Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 14 of 16



       this is due to motion and resulting neck spasm but duration of neck pain and
       persistent nature do not make surgical intervention a guarantee in any way of
       resolution of neck pain. Patient advised again that goal of last surgery was to
       decompress nerves to alleviate her left arm radicular pain which has resolved.

(R. 1373).

       “[W]hen the treatment notes and test results from the claimant’s treating

physicians do not assess how the claimant’s symptoms limit [her] functional capacities,

remand is warranted.” Angelico v. Colvin, Civ. No. 3:15CV00831(SRU)(JGM), ECF

No.17 at 33 (D. Conn. Feb. 8, 2017)(alterations, citations and quotation marks omitted).

       The proceedings before an ALJ are not supposed to be adversarial. Where there
       are deficiencies in the record, an ALJ is under an affirmative obligation to
       develop a claimant's medical history “even when the claimant is represented by
       counsel or ... by a paralegal.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir.1996); see
       also Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (“It is the rule in our circuit
       that ‘the ALJ, unlike a judge in a trial, must herself affirmatively develop the
       record’ in light of ‘the essentially non-adversarial nature of a benefits
       proceeding.’ This duty ... exists even when ... the claimant is represented by
       counsel.” (quoting Echevarria v. Secretary of Health & Human Servs., 685 F.2d
       751, 755 (2d Cir. 1982))).

Richardson v. Barnhart, 443 F. Supp. 2d 411, 423 (W.D.N.Y. 2006).

       Because there is no medical source opinion or functional assessment supporting

the ALJ’s finding that Ms. Dowling can perform light work with limitations, the Court

concludes that the RFC determination is without substantial support in the record and a

remand for further administrative proceedings is appropriate. See House, 2013 WL

422058, at *4 (citing Suide v. Astrue, 371 F. App’x 684, 689-90 (7th Cir. 2010) (holding

that “the evidentiary deficit left by the ALJ’s rejection” of a physician’s reports, but not

the weight afforded to the reports, required remand.)).

       On remand, the ALJ should develop the record as necessary to obtain opinions as

to plaintiff’s functional limitations from treating and/or examining sources, obtain a

consultative physical examination and/or a medical expert review, and/or obtain a

                                                 14
        Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 15 of 16



functional capacity evaluation, and thoroughly explain his findings in accordance with

the regulations. See Martin v. Berryhill, No. 16-CV-6184-FPG, 2017 WL 1313837, at *4

(W.D.N.Y. Apr. 10, 2017) (“There were many avenues available to the ALJ to fill the

gap in the record....”)(citing Covey v. Colvin, 204 F. Supp. 3d 497, 507 (W.D.N.Y.

2016)). The Commissioner on remand “should employ whichever of these methods are

appropriate to fully develop the record as to [Ms. Dowling’s] RFC.” Id.

       As noted earlier, the Court’s role in reviewing a disability determination is not to

make its own assessment of the plaintiff’s functional capabilities; it is to review the

ALJ’s decision for reversible error. Because the Court has found the ALJ erred in failing

to develop the record, it need not reach the merits of plaintiff’s remaining arguments.

Therefore, this matter is remanded to the Commissioner for further administrative

proceedings consistent with this ruling. On remand, the Commissioner will address the

other claims of error not discussed herein.

       The Court offers no opinion on whether the ALJ should or will find plaintiff

disabled on remand. Rather the Court finds remand appropriate to permit the ALJ to

develop the record accordingly.

       The Court’s role in reviewing a disability determination is not to make its own

assessment of the plaintiff’s functional capabilities; it is to review the ALJ’s decision for

reversible error. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). Accordingly, the Court

finds that the ALJ did not err in assessing plaintiff’s physical RFC and that it is supported by

substantial evidence of record.




                                                 15
               Case 3:19-cv-01170-WIG Document 23 Filed 04/30/20 Page 16 of 16



III.   CONCLUSION

              For the reasons stated, Plaintiff’s Motion to Reverse the Decision of the Commissioner or

       in the Alternative Motion for Remand for a Hearing [Doc. #15] is GRANTED. Defendant’s

       Motion for an Order Affirming the Commissioner’s Decision [Doc. #22] is DENIED.

              In light of the Court’s findings above, it need not reach the merits of plaintiff’s other

       arguments. Therefore, this matter is remanded to the Commissioner for further administrative

       proceedings consistent with this opinion. On remand, the Commissioner shall address the other

       claims of error not discussed herein.

              This is not a recommended ruling. The consent of the parties allows this magistrate judge

       to direct the entry of a judgment of the district court in accordance with the Federal Rules of

       Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

       from this judgment. See 28 U.S.C. §636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to

       enter judgment in favor of the Plaintiff and close this case.

              SO ORDERED, this 30th day of April, 2020, at Bridgeport, Connecticut.

                                                      /s/ William I. Garfinkel
                                                     WILLIAM I. GARFINKEL
                                                     United States Magistrate Judge




                                                        16
